DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2020 and 09/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokozawa et al. (US PGPub 2009/0253019, hereinafter Yokozawa).
Regarding claim 1, Yokozawa discloses a liquid mixing apparatus configured to mix a plurality of types of liquids, the liquid mixing apparatus comprising:
a cylinder (pumping section 11; figure 12);
a piston (movable member 270) slidably disposed in an interior of the cylinder so as to form, inside the cylinder, a storage chamber in which the plurality of types of liquids are capable of being stored (above member 270);
a stirring member (impeller 212) disposed inside the storage chamber and which is capable of stirring the plurality of types of liquids inside the storage chamber; and
a plurality of supply valves (figure 1(a), items 21 and 22) provided on the cylinder and which are capable of individually supplying the plurality of types of liquids into the storage chamber (because the valves are directly connected to the cylinder via channels 51 and 52, they are considered to meet the limitation of “on the cylinder”);
wherein the liquids are drawn into an interior of the storage chamber from the supply valves, by the piston undergoing movement in a direction in which a volume inside the storage chamber increases (see figures 12 and 14).
Regarding claim 2, Yokozawa discloses the stirring member further comprising:
a rotating shaft (figure 12, shaft of impeller 212)) extending along an axial direction of the piston (movable member 270); and
blade members (blades of impeller 212) extending radially outward from the rotating shaft;
wherein the blade members are located in a vicinity of an end surface of the cylinder that constitutes the storage chamber, and is positioned from an opposite side of the piston (see figure 12).
Regarding claim 3, Yokozawa discloses the plurality of supply valves (items 21 and 22) being disposed in the vicinity of the blade members (blades of impeller 212).  Because the valves feed fluid into the cylinder containing the impeller, they are considered to meet the broad limitation of being in the vicinity of the blades members of the impeller.
Regarding claim 4, Yokozawa discloses the plurality of supply valves (items 21 and 22) being positioned radially outward of the blade members (blades of impeller 212) in a radial direction of the rotating shaft and being spaced apart from each other in a circumferential direction (see figure 12).  As can be seen in the figure, the channels bringing fluid from the valves are attached circumferentially to the cylinder.  Thus, it stands to reason that the valves are positioned outside of the blade members along the length of the channels.
Regarding claim 5, Yokozawa discloses the plurality of supply valves being disposed on the end surface of the cylinder (see figure 1(a)).  The connection between the valves and the chamber 11 can be seen in the figure to be at the end surface of the chamber.  Further, figure 16(a) shows inlets (51, 52) connected to the end surface of a cylinder.  The location of the inlets is considered to be the location at which the valves are connected to the cylinder.
Regarding claim 6, Yokozawa discloses the axis of the rotating shaft being positioned on the axis of the piston (see figure 12).
Regarding claim 7, Yokozawa discloses a liquid mixing method for mixing a plurality of types of liquids, the liquid mixing method comprising:

a mixing step of stirring the plurality of types of liquids introduced into the interior of the storage chamber by a stirring member disposed inside the storage chamber (paragraph 0102);
wherein, in the introduction step, the liquids are drawn into the interior of the storage chamber from the supply valves, by a piston undergoing movement in a direction in which a volume inside the storage chamber increases (paragraph 0102).
Regarding claim 10, Yokozawa discloses the mixing step being initiated during the introduction step (paragraph 0102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa et al. (US PGPub 2009/0253019, hereinafter Yokozawa).
Regarding claim 8, Yokozawa does not explicitly disclose the liquid being drawn into the chamber sequentially one by one.  However, drawing liquids into the chamber one by one would allow for precise control of the amount of each liquid drawn into the chamber.  Thus, it would have been obvious to one of ordinary skill in the art to have controlled the valves to draw the liquids in one at a time for the purpose of ensure precise amounts of each liquid to produce the desired mixture.
Regarding claim 9, Yokozawa is silent to performing the mixing step after the introduction step.  However, this represents only the selection of one of a finite number of possibilities (i.e. starting the mixing step before, after, or during introduction of fluids) and would have only produced the predictable result of allowing the fluids to be mixed.  Because choosing from a finite number of identified, predictable solutions has been held to be obvious, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the mixing step after the introduction step as recited.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.